Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claims 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 19, lines 24-35, there is no antecedent for the “center rail”.

Claims 1-18 are allowed.

Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
We are not aware of any prior art crossbow, which includes a frame; a riser coupled to the frame; first, second, third, and fourth flexible limbs coupled to the riser; a first cam assembly coupled to the first flexible limb and second flexible limb; a second cam assembly coupled to the third flexible limb and fourth flexible limb; a draw string extends between the first cam assembly and second cam assembly; a first power cable that crosses over a center rail above the draw string; a second power cable that crosses over a center rail above the draw string; a third power cable that crosses over a center rail below the draw string; and a fourth power cable that crosses over a center rail below the draw string, as claimed.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711